DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/2021 has been entered.
 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: testing module, adaptation module, automated driving system module in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4-11, 13, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Klingemann (US 2020/00180611) in view of Kapuria (US 2020/0211354) and Zhao (US 2018/0178808) 
 As to claim 1 Klingemann discloses a testing system for improving automated driving by testing for inputs during driving, comprising: 
a processor;
a memory communicably coupled to the one or more processors and storing: 
a testing module including instructions that when executed by the cause the processor to: 
test, using a motion sensor of a vehicle that senses driver feedback an input from a driver during a manual driving mode of the vehicle (Paragraph 42 “For example, if it is known that the driver usually has a relatively short reaction time and in the past, by means of their driving style, has demonstrated above-average skill in guiding the motor vehicle, the length of the reaction time window can be increased and the automatic control action can thus be carried out at a later point in time”, “Paragraph 41 “further embodiments, the driver assistance system comprises a driver monitoring apparatus. This may for example be or comprise a camera arranged inside the motor vehicle and directed toward to the driver or a driver's seat of the motor vehicle. Equally, the driver monitoring apparatus may additionally or alternatively comprise a sensor system, which detects operational inputs or actions of the driver. In the present embodiments, the driver assistance system is configured to carry out the automatic control action if a reaction time window after identification of the risk of collision has elapsed without the driver having started the control action themselves in order to prevent a collision.”); 
an adaptation module including instructions that when executed by the processor cause the processor to: 
adapt, during the manual driving mode, a fixed time interval on a condition that a test result of the input satisfies criteria that validate driver inputs (Paragraph 42 “For example, if it is known that the driver usually has a relatively short reaction time and in the past, by means of their driving style, has demonstrated above-average skill in guiding the motor vehicle, the length of the reaction time window can be increased and the automatic control action can thus be carried out at a later point in time”);; and 
an automated driving system module including instructions that when executed by the processor cause the processor to: 
monitor, via an input system of the vehicle, for driver feedback according to the fixed time interval in an automated driving mode(Paragraph  42 “However, if for example it is determined that the driver can no longer react in a timely, safe and targeted manner in their current state and/or based on their skill in guiding the motor vehicle demonstrated in the past by means of their driving style or behavior, the automatic control action can be moved forward and the length of the reaction time window can thus be reduced. Because the automatic control action can then take place earlier, it can be less strong, as a result of which the probability of destabilization of the motor vehicle, i.e., the probability of the motor vehicle getting out of control, can be reduced and/or the probability of the collision being prevented can be improved. It is therefore not necessary to wait for a latest possible point in time for preventing the collision before the automatic control action is carried out.”).
Klingemann does not explicitly disclose adjusting the criteria according to the driver inputs when validated.
Kapuria teaches adjusting the criteria according to the driver inputs when validated(Paragraph 53 “Further, the processing module 310 may initiate a warning to the driver for adjusting his reaction time based on the determined reaction time. The adjustment may be in the form of early reactions to certain situations or may be eased out reaction based on vehicle performance. For example if the driver has been pushing the brakes too hard then he may be provided an assistance to soften the brake controls or if the driver has been reacting late to curves, he may be provided a warning in next upcoming turns to act early in braking and steering control etc.”).
monitor via an input system using an actuator of the vehicle, for steering feedback according to the fixed time interval during an autonomous driving mode(Paragraph 25 “Steering control module 104 may help in movement of the vehicle 100. The steering control module 104 helps vehicle 100 to be driven and controlled in transverse and longitudinal direction. Steering module 104 may include actuators that may control the steering module 104 in autonomous mode”, Claim 6 “The system (300) of claim 4, wherein the plurality of behavioral factors includes braking time, steering turning time, deceleration initiation time.”)
It would have been obvious to one of ordinary skill to modify Klingemann to include the teachings of monitoring for steering feedback for the purpose of improving safety.
Klingemann does not explicitly disclose in association with testing for the fixed time interval, wherein the fixed time interval comprises a period that triggers a warning upon expiration;
Zhao teaches testing for the fixed time interval, wherein the fixed time interval comprises a period that triggers a warning upon expiration(Paragraph 138-140 “In the case of semi-autonomous vehicles, prediction provides a vehicle time to interact with the occupant-driver in subtle and incremental ways. For example, based on the occupant's fatigue level, the vehicle may adjust to compensate for greater or less time to engage in driver hand-over for a semi-autonomous scenario……The higher the fatigue level, the more support to drivers may be provided by the system. Also, a higher number and urgency level of alerts are provided from the associated ADAS. Fatigue prediction may help determine risk level in advance and give the driver more time to take control before an auto pull-over operation is triggered based on severe or prolonged drowsiness detection”);
monitor, via an input system using an actuator of the vehicle, steering feedback according to the fixed time interval during autonomous driving mode for driver participation and execute tests periodically to validate second driver feedback according to the fixed time interval(Paragraph 33 “FIG. 22 is a perspective view of the occupant support system of FIG. 19 showing that the display suggests that the occupant should place their hands on the steering wheel and that hand position of the occupant is being monitored before the vehicle moves into the manual operation mode;”, Paragraph 98 “During stage 212, occupant support system 10 monitors occupant body position, occupant hand position, and occupant gaze as suggested in FIGS. 21-23. If occupant body position is in a predetermined arrangement, occupant support system 10 determines that occupant body position is ready for manual operation as suggested in FIG. 21. As a result, an indication such as, for example, a light on the steering column may change (i.e. from red to green).”).
It would have been obvious to one of ordinary skill to modify Klingemann to include the teachings of monitoring for steering feedback for the purpose of improving safety.
	As to claim 2 Kapuria teaches a testing system wherein the testing module further includes instructions to test the steering feedback to increase the fixed time interval on a condition that a test result of the steering feedback satisfied the criteria (Paragraph 53 “Further, the processing module 310 may initiate a warning to the driver for adjusting his reaction time based on the determined reaction time. The adjustment may be in the form of early reactions to certain situations or may be eased out reaction based on vehicle performance. For example if the driver has been pushing the brakes too hard then he may be provided an assistance to soften the brake controls or if the driver has been reacting late to curves, he may be provided a warning in next upcoming turns to act early in braking and steering control etc.”)
Kapuria teaches wherein the driver maneuvers the vehicle with limited assistance from the vehicle during the manual driving mode and the vehicle performs maneuvering actively during the autonomous driving mode(Paragraph 30 “he processing module 114 helps the vehicle 100 in all the calculations required for autonomous, or semi-autonomous driving modes as well. It may also be useful in manual driving mode as well wherein the processing module 114 may process route calculations, fuel requirements, etc. In autonomous mode, the processing module 114 may take in data from various sensors and use the sensor data for efficient drive control during autonomous drive mode”).
As to claim 4 Klingemann discloses a testing system further comprising a determination module including instructions that when executed by the processor cause the processor to determine that the criteria are satisfied includes identifying whether the vehicle is traveling in an unstable trajectory and to determine that the input is invalid according to the identification(Paragraph 73 “In a subsequent or temporally overlapping method step S13, the driver assistance system 7 may then carry out an automatic control action in order to guide the motor vehicle 4 autonomously along the selected evasion trajectory 16, 17, 18. Such automatic evasion may for example be carried out if the driver 6 does not perform any collision-preventing actions, i.e., does not brake and/or steer, within an applicable collision time gap.”).
As to claim 5 Klingemann discloses a testing system further comprising a determination module including instructions that when executed by the processor cause the processor to determine that the criteria are satisfied includes identifying whether the vehicle is maintaining a speed or a stable distance with a front vehicle and to determine that the input is valid according to the identification(Paragraph 32 “In other embodiments, the driver assistance system is configured to optimize the probability of successful evasion and to optimize the driving stability of the motor vehicle during evasion and, for this purpose, to determine, depending on properties relating to the driving mechanics properties of the motor vehicle, the density of traffic in the environment, a relative speed between the motor vehicle and the obstacle and the relevant local road conditions, whether an automatic braking action should be carried out and, if applicable, whether the automatic braking action should be carried out before, during and/or after a steering action carried out in order to guide the motor vehicle along the evasion trajectory”).
As to claim 6 Klingemann discloses a testing system wherein the adaptation module further includes instructions to decrease or initialize the fixed time interval on a condition that the test result indicates that the input is invalid and associated with an erroneous maneuver(Paragraph  42 “However, if for example it is determined that the driver can no longer react in a timely, safe and targeted manner in their current state and/or based on their skill in guiding the motor vehicle demonstrated in the past by means of their driving style or behavior, the automatic control action can be moved forward and the length of the reaction time window can thus be reduced.”)
As to claim 7 Zhao teaches  discloses a testing system wherein driver participation increases with the decrease of the fixed time interval (Paragraph 138 “In the case of semi-autonomous vehicles, prediction provides a vehicle time to interact with the occupant-driver in subtle and incremental ways. For example, based on the occupant's fatigue level, the vehicle may adjust to compensate for greater or less time to engage in driver hand-over for a semi-autonomous scenario.”)
As to claim 8 Klingemann discloses a testing system further comprising a determination module including instructions that when executed by the processor cause the processor to determine that the criteria are satisfied by identifying whether a driver maneuver meets a speed threshold and to determine that the input is valid according to the identification (Paragraph 37 “For the above-mentioned classification, speed threshold values for the relative speed between the motor vehicle and the obstacle may for example be predefined in order to allow for selection of a relevant scenario or procedure particularly quickly and clearly. The speed threshold values can be adapted in a dynamic manner, for example depending on the above-mentioned parameters and/or depending on environmental data or data on the surroundings, for example the slipperiness of the road surface being traveled on and/or the presence of uneven ground, for example a curb or the like. For example, traveling onto a curb during the evasion maneuver may or may not lead to a loss of control, i.e., to destabilization of the motor vehicle, depending on the speed of the motor vehicle. Said parameters or circumstances can also be considered for determining or planning the evasion trajectory and/or for optimizing the probability of successful evasion and driving stability.”).
As to claim 9 the claim is interpreted and rejected as in claim 1.
As to claim 10 the claim is interpreted and rejected as in claim 2.
As to claim 11 Klingemann discloses a non-transitory computer-readable medium, wherein the instructions to adapt the fixed time interval further includes instructions to decrease or increase the fixed time interval on a condition that the test result indicates that the input is invalid(Paragraph 42 “For example, if it is known that the driver usually has a relatively short reaction time and in the past, by means of their driving style, has demonstrated above-average skill in guiding the motor vehicle, the length of the reaction time window can be increased and the automatic control action can thus be carried out at a later point in time”).
As to claim 13 the claim is interpreted and rejected as in claim 1.
As to claim 14 the claim is interpreted and rejected as in claim 2.
As to claim 15 the claim is interpreted and rejected as in claim 3. 
As to claim 16 the claim is interpreted and rejected as in claim 4.
As to claim 17 the claim is interpreted and rejected as in claim 5.
As to claim 18 the claim is interpreted and rejected as in claim 6.
As to claim 19 the claim is interpreted and rejected as in claim 7.
As to claim 20 the claim is interpreted and rejected as in claim 8.

Claims 3, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Klingemann (US 2020/00180611) in view of Kapuria (US 2020/0211354) and Zhao (US 2018/0178808) as applied to claim 1 above, and in further view of Schmitz (US 2008/0258884).
As to claim 3 Schmitz teaches a testing system further comprising a determination module including instructions that when executed by the processor cause the processor to determine that the criteria are satisfied by identifying whether the vehicle is maintaining a center position of a driving lane using handling or braking information for criteria  and to determine that the input is valid according to the identification(Abstract “A method and a device for driver assistance in which the warning threshold at which the driver is warned for example of a departure from the lane is adaptively adjusted as a function of the driver's state and/or the driving situation.”, Paragraph 16 “The driving style of the driver is determined for example by evaluating gas pedal actuation, brake actuation, vehicle acceleration, and changes in these parameters, a defensive driving style being assumed in the case of small changes and an aggressive driving style being assumed in the case of very large changes, etc.”).
It would have been obvious to one of ordinary skill to modify Klingemann to include the teachings of determining whether the vehicle is maintaining a center position of the driving lane for the purpose of improving safety.
As to claim 12 the claim is interpreted and rejected as in claim 3.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
5/6/2022